     Case 5:19-cv-00182 Document 117 Filed 05/12/20 Page 1 of 3 PageID #: 552



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BECKLEY


BLACKBERRY BOTANICALS dba
BLACKBERRY SPRINGS FARM,
NEAL LAFERRIERE,
ELIZABETH LAFERRIERE,
ION MOCCO,
A.L., a minor,
A.L., a minor,
N.L. II, a minor,
Through their parents and
next of friends and
MATTHEW P. HALE,

              Plaintiffs,
v.                                       Civil Action No.: 5:19-cv-00182

EQUITRANS MIDSTREAM CORPORATION,
MOUNTAIN VALLEY PIPELINE, LLC,
US TRINITY ENERGY SERVICES, LLC,
SWANSON GROUP AVIATION, LLC, and
AG MAX, LLC

              Defendants.


             REPORT AND RECOMMENDATION OF GUARDIAN AD LITEM


        Now comes Michael R. Whitt (“the gal”), and offers the

following      report    and   recommendations     to   aid   the   Court       in

considering whether to approve the proposed settlement in this

case and the proposed disbursement of settlement funds to the minor

children at issue in this case. For the reasons stated herein, the

gal recommends that the Court approve both the total proposed

settlement and the disbursements to the children proposed in the

Petition:
     Case 5:19-cv-00182 Document 117 Filed 05/12/20 Page 2 of 3 PageID #: 553



        1. In considering the recommendations made herein, the gal

has reviewed all filings and has spoken on several occasions with

Petitioners’ counsel. Moreover, the gal met with Petitioners and

all three minor children, A. L., A. L., and N. L. II by Zoom

teleconferencing due to limitations on “in person” contact imposed

by the pending pandemic.

        2. After considering the foregoing, the gal believes that the

total settlement is fair and reasonable to the children given their

injuries outlined in the Petition, specifically, the Petition

recites and the parties confirm that the children suffered minor

abrasions due to the conduct of the defendants giving rise to the

underlying litigation. None of the children incurred any medical

treatment. None of the children suffered any permanent injury. In

fact, all three (3) children have fully recovered from any physical

or emotional injury.

        3. The Petitioners and the children have been ably represented

by    competent     counsel   in   this   matter.    Accordingly,     the   gal

recommends that the Court approve both the claimed contingency fee

and litigation expenses as proposed in the Petition.

        4. The gal recommends that each child receive the amount

requested in the Petition. The gal believes that the proposed

division of settlement funds outlined in the Petition is fair and

reasonable given the minor injuries suffered by the children

compared to the greater injuries suffered by their parents.
  Case 5:19-cv-00182 Document 117 Filed 05/12/20 Page 3 of 3 PageID #: 554



     5. The gal recommends that each child’s settlement funds be

placed in a federally insured interest earning account or financial

instrument and that said funds not be available to the children

until the particular child has reached age eighteen (18). The

Petitioners and all three (3) children voiced an understanding of

this requirement.

     6. The gal recommends that Petitioners be authorized to

execute full and final releases forever discharging all of the

defendants from any further liability in this case. The Petitioners

and all three (3) children voiced an understanding of the results

of a release or releases authorized by this Court in this matter.

                        Certificate of Service

     I, Michael R. Whitt, certify that the foregoing document was

served on all counsel by utilizing the Court’s electronic filing

system on this 12th day of May, 2020.



                                        Respectfully submitted.


                                        /s/ Michael R. Whitt
                                        Michael R. Whitt
                                        Guardian Ad Litem
                                        WV Bar No. 6099
                                        3474 Jefferson St. N. Ste. 107
                                        Lewisburg, WV 24901
                                        Telephone: 304.645.4640
                                        Fax: 304.793.2253
                                        Email: mywvlawyer@gmail.com
